Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-17, and 57-58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 11, lines 5-, recites “a solid film that directly adheres beads to a solid surface and at least some of said beads remaining adhered during said incubation step at a temperature greater than 60 degrees Centigrade, wherein the solid film is formed from a liquid matrix in which the beads are suspended that is liquid at room temperature but solidifies after application to the solid surface ”. 

	Claim 58, lines 5, and 10-11 recites “the solid film is formed from a liquid matrix wherein the beads are suspended;…..wherein a portion of the beads remain adherent to the solid surface at a temperature of over 60 degrees centigrade.”
Examiner notes that these limitations regarding the solid film describe its properties, but 
not the composition of the solid film. The only compositions disclosed for the solid film that has these properties appear to be disclosed in paragraphs 0030 and 0031 of the specification. The “solid film” recited in claims 11, 57, and 58 encompass any composition that has these properties (meet these limitations). However, the claims encompass any composition that meet these claimed properties, including compositions that are not disclosed by Applicant, and therefore the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Also, for the disclosure that is made in the specification as to the composition of the material that forms the solid film, Examiner notes that the disclosure is not clear, and therefore the following interpretations are made, which was necessary in order to understand Applicant’s invention and search the prior art.
The specification is interpreted to be disclosing that the composition of the materials that form the solid film having the property recited in claims 11 and 58 (i.e., the property of having the beads remain adherent to the solid surface at a temperature of over 60 degrees must include a carbohydrate, a protein, a solubilized collagen, and a non-ionic detergent, with the carbohydrate, protein, and solubilized collagen, being specifically those disclosed in paragraph 0031. 
Also, the specification is interpreted to be disclosing that the composition of the materials that form the solid film having the property recited in claim 57 (i.e., the property of having the beads solidify after application to the solid surface without the subsequent addition of a cross-linker) must include a carbohydrate, a protein, and a solubilized collagen, with the carbohydrate, protein, and solubilized collagen, being specifically those disclosed in paragraph 0031. 
	If these interpretations are not actually Applicant’s invention, clarification is requested as to what the composition of the reagents forming the solid film comprise, since it is not clear in the specification or claims.
	First, Examiner would like to note that the specification is not exactly clear as to what specific reagents must be in the composition in order to have the properties of the solid film recited as in claims 11, 57, and 58.
	Paragraphs 0030 and 0031 discloses some reagents, but the disclosures are still not clear.
	More specifically, paragraph 0030 of the specification discloses the following:
	“In another aspect, a solution can include a carbohydrate, a protein, and solubilized collagen wherein the solution solidifies after application to a solid surface so that particles suspended in the solution are adhered to the solid surface.” Emphasis added.
Examiner notes that it is not clear in paragraph 0030 that a solution with a carbohydrate, a protein, and a solubilized collagen will have the property of the claims 11 and 58 (i.e., the property of having the beads remain adherent to the solid surface at a temperature Therefore, regarding claim 57, the specification is interpreted to be disclosing that the composition of the materials that form the solid film having the property recited in claim 58 (i.e., the property of having the beads solidify after application to the solid surface without the subsequent addition of a cross-linker) must include a carbohydrate, a protein, and a solubilized collagen (and more specifically, a carbohydrate, a protein, and a solubilized collage that is chosen from the disclosure in paragraph 0031, since there does not appear to be support for other types of carbohydrates, protein, or collagen.) 
Again, if these interpretations are not Applicant’s intention, clarification is requested, specifically, regarding what materials form the solid film in claim 57.
Furthermore, paragraph 0031 discloses the following:
“In certain embodiments, the solution can be characterized by the capacity to retain at least 25% of the particles after solidification and then immersion in a liquid heated to 60 degrees Centigrade or higher. In certain embodiments, the carbohydrate can be glycogen, methyl cellulose, trehalose, chitosan, or an alginate. In certain embodiments, the protein can be keyhole limpet hemocyanin, glutathione-S-transferase, or gamma globulin. In certain embodiments, the collagen can be solubilized type 1 or solubilized type 4 collagen. In certain embodiments, the solution can include a non-ionic detergent. In certain embodiments, the solution can be characterized by the capacity to retain at least 25% of the particles after solidification and then immersion in an organic solvent.” Emphasis added.
Examiner notes that it is only here that the specification describes that the “solution can 
60 degrees Centigrade or higher” (emphasis added).  It is not clear from paragraph 0030 and 0031 whether carbohydrate, a protein, and solubilized collagen, and a non-ionic detergent are all needed in the composition in order for the solution to have the capacity to retain at least 25% of the particles after solidification and then immersion in a liquid heated to 60 degrees Centigrade or higher, or whether only carbohydrate, a protein, and solubilized collagen are needed, or whether any combination of a carbohydrate, protein, and solubilized collagen are needed.
Without information to the contrary, the specification is interpreted to be disclosing that the composition of the materials that form the solid film having the property recited in claims 11 and 58 (i.e., the property of having the beads remain adherent to the solid surface at a temperature of over 60 degrees centigrade) must include a carbohydrate, a protein, a solubilized collagen, and a non-ionic detergent, with the carbohydrate, protein, and solubilized collagen, being specifically those disclosed in paragraph 0031. 
Again, if these interpretations are not Applicant’s intention, clarification is requested, specifically, regarding what materials form the solid film in claims 11 and 58.



Claims 11-17 and 57-58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the composition forming the solid film as disclosed in paragraphs oes not reasonably provide enablement for a “solid film” recited in claims 11, 57, and 58 that encompass any composition is not disclosed by Applicant.
  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Enablement requires that the specification teach those in the art to make and use the invention without undue experimentation.  Factors to be considered in determining whether a disclosure would require undue experimentation include (1) the nature of the invention, (2) the state of the prior art, (3) the predictability or lack thereof in the art, (4) the amount of direction or guidance present, (5) the presence or absence of working examples, (6) the quantity of experimentation necessary, (7) the relative skill of those in the art, and (8) the breadth of the claims.
The nature of the invention – The invention in claims 11 and 58 is directed toward an assay
device comprising, among other things, a solid film that has a property of having the beads remain adherent to the solid surface at a temperature of over 60 degrees centigrade. Claim 57 is directed toward an assay device comprising, among other things, a solid film having a property of having the beads solidify after application to the solid surface without the subsequent addition of a cross-linker
State of the prior art—The prior art discloses a solid film with attached beads/particles with 
immobilized reagents for use in an assay.
The predictability or lack thereof of in the art – it is not predictable that the solid film may
comprise any material, nor even any combination of materials disclosed by Applicant in the specification. 
4)   The amount of direction or guidance present-- there is no clear indication in the specification as to what specific reagents must be in the composition of the solid film in order to 
The presence or absence of working examples – There are some working examples
of compositions which produce the film having the properties recited in claims 11, 57, and 58 (see paragraphs 0030 and 0031 of the specification). However, the scope of claims 11, 57, and 58 are not limited to those compositions. 
	Also, since the disclosures in paragraphs 0030 and 0031 of the specification is not clear as to the composition of the material that forms the solid film, Examiner notes the following interpretations, which was necessary in order to understand Applicant’s invention and search the prior art.
The specification is interpreted to be disclosing that the composition of the materials that form the solid film having the property recited in claims 11 and 58 (i.e., the property of having the beads remain adherent to the solid surface at a temperature of over 60 degrees centigrade) must include a carbohydrate, a protein, a solubilized collagen, and a non-ionic detergent, with the carbohydrate, protein, and solubilized collagen, being specifically those disclosed in paragraph 0031. 
Also, the specification is interpreted to be disclosing that the composition of the materials that form the solid film having the property recited in claim 57 (i.e., the property of having the beads solidify after application to the solid surface without the subsequent addition of a cross-linker) must include a carbohydrate, a protein, and a solubilized collagen, with the carbohydrate, protein, and solubilized collagen, being specifically those disclosed in paragraph 0031. 
If these interpretations are not actually Applicant’s invention, clarification is requested as to what the composition of the reagents forming the solid film comprise, since it is not clear in the specification or claims.
	First, Examiner would like to note that there is no clear indication in the specification as to what specific reagents must be in the composition in order to have the properties of the solid film recited in claims 11, 57, and 58.
	Paragraphs 0030 and 0031 discloses some reagents, but the disclosures are still not clear.
	More specifically, paragraph 0030 of the specification discloses the following:
	“In another aspect, a solution can include a carbohydrate, a protein, and solubilized collagen wherein the solution solidifies after application to a solid surface so that particles suspended in the solution are adhered to the solid surface.” Emphasis added.
Examiner notes that it is not clear in paragraph 0030 that a solution with a carbohydrate, a protein, and a solubilized collagen will have the property of the claims 11 and 58 (i.e., the property of having the beads remain adherent to the solid surface at a temperature of over 60 degrees centigrade). But it appears that a solution with a carbohydrate, a protein, and a solubilized collagen is one of the embodiments of Applicant’s invention, which will be interpreted to encompass claim 57, i.e., a solid film that solidifies without the addition of a cross-linker.  Therefore, regarding claim 57, the specification is interpreted to be disclosing that the composition of the materials that form the solid film having the property recited in claim 58 (i.e., the property of having the beads solidify after application to the solid surface without the subsequent addition of a cross-linker) must include a carbohydrate, a protein, and a solubilized collagen (and more specifically, a carbohydrate, a protein, and a solubilized collage that is chosen from the disclosure in paragraph 0031, since there does not appear to be support for other types of carbohydrates, protein, or collagen.) 
Again, if these interpretations are not Applicant’s intention, clarification is requested, specifically, regarding what materials form the solid film in claim 57.
Furthermore, paragraph 0031 discloses the following:
“In certain embodiments, the solution can be characterized by the capacity to retain at least 25% of the particles after solidification and then immersion in a liquid heated to 60 degrees Centigrade or higher. In certain embodiments, the carbohydrate can be glycogen, methyl cellulose, trehalose, chitosan, or an alginate. In certain embodiments, the protein can be keyhole limpet hemocyanin, glutathione-S-transferase, or gamma globulin. In certain embodiments, the collagen can be solubilized type 1 or solubilized type 4 collagen. In certain embodiments, the solution can include a non-ionic detergent. In certain embodiments, the solution can be characterized by the capacity to retain at least 25% of the particles after solidification and then immersion in an organic solvent.” Emphasis added.
Examiner notes that it is only here that the specification describes that the “solution can 
be characterized by the capacity to retain at least 25% of the particles after solidification and then immersion in a liquid heated to 60 degrees Centigrade or higher” (emphasis added).  It is not clear from paragraph 0030 and 0031 whether carbohydrate, a protein, and solubilized collagen, and a non-ionic detergent are all needed in the composition in order for the solution to have the capacity to retain at least 25% of the particles after solidification and then immersion in a liquid heated to 60 degrees Centigrade or higher, or whether only carbohydrate, a protein, and solubilized collagen are needed, or whether any combination of a carbohydrate, protein, and solubilized collagen are needed.
must include a carbohydrate, a protein, a solubilized collagen, and a non-ionic detergent, with the carbohydrate, protein, and solubilized collagen, being specifically those disclosed in paragraph 0031. 
Again, if these interpretations are not Applicant’s intention, clarification is requested, specifically, regarding what materials form the solid film in claims 11 and 58.
The quantity of experimentation necessary – it would be undue experimentation for a
skilled artisan to make and use the inventions as claimed since there is no guidance as compositions other than those disclosed in paragraphs 0030 and 0031 that meet the properties recited in claims 11, 57, or 58.
7) The relative skill of those in the art – the level of skill in the art is high since biochemistry is complex and unpredictable.
8) The breadth of the claims – 
Claim 11, lines 5-, recites “a solid film that directly adheres beads to a solid surface and at least some of said beads remaining adhered during said incubation step at a temperature greater than 60 degrees Centigrade, wherein the solid film is formed from a liquid matrix in which the beads are suspended that is liquid at room temperature but solidifies after application to the solid surface ”. 
Claim 57, lines 4-7, recites “a solid film that directly adheres beads to the solid surface, at least some of said beads remaining adhered during the performance of the assay, wherein the solid film is formed from a liquid matrix in which the beads are suspended that is liquid at room temperature, but solidifies after application to the solid surface without the subsequent addition of a cross-linker…”
Claim 58, lines 5, and 10-11 recites “the solid film is formed from a liquid matrix wherein the beads are suspended;…..wherein a portion of the beads remain adherent to the solid surface at a temperature of over 60 degrees centigrade.”
Examiner notes that these limitations regarding the solid film describe its properties, but 
not the composition of the solid film. 
In sum, the only compositions disclosed for the claimed solid film that has these properties appear to be disclosed in paragraphs 0030 and 0031 of the specification. However, the “solid film” recited in claims 11, 57, and 58 is substantially too broad in that it encompasses any composition that has these properties (meet these limitations of the solid film recited in claims 11, 57, and 58). Since the claims encompass any composition that meet these claimed properties, including compositions not disclosed by Applicant, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with the rejected claims.

Response to Arguments
Regarding the prior art previously cited, Applicant’s arguments in the response and declaration filed 2/14/22, regarding alginate crosslinked by CaCl2 being unstable in an aqueous environment, are found to be persuasive with respect to the Li reference previously cited. 
Applicant’s arguments filed 2/14/22 regarding the Price reference is found persuasive with respect to the beads being suspended during the agglutination assay, rather than adhered to the support. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20140303012 (discloses glutaraldehyde immobilizing a carbohydrate onto the surface of an electrode (para. 0030), and dried (para. 0089.)
US 20140147494 (discloses collagen fiber including control nanoparticles encapsulating a biomolecule paras. 0028, 0066.)
US 20110166325 (discloses a collagen bead that is covalently attached to a glass surface (para. 0425) wherein the bead is functionalized with antibodies (0428).) 
US 20130337053 (discloses nanoparticles with biomolecules, wherein the nanoparticles are immobilized on a bioabsorbable polymer (abstract); chitosan nanoparticles are immobilized with biomolecules and crosslinked with glutaraldehyde (para. 0098).
US 20120046184 (discloses nanoparticles tethered to a support, wherein the nanoparticles are a solid phase used to separate unbound from bound materials, and the nanoparticles are crosslinked together by gelation para. 0037). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Montgomery whose telephone number is (571)272-0822. The examiner can normally be reached Mon-Thurs 11-9:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Ann Montgomery/               Primary Examiner, Art Unit 1641